Case 2:18-cv-07241-CAS-PLA Document 43 Filed 12/23/19 Page 1 of 3 Page ID #:536


    1    JENNER & BLOCK LLP
         Andrew J. Thomas (Cal. Bar No. 159533)
    2    ajthomas@jenner.com
         Andrew u! Sullivan (Cal. Bar No. 301122)
    3    agsullivan@jenner.com
         633 West 5th Street, Suite 3600
    4    Los Angeles, CA 90071
         Telephone: (213) 239-5100
    5    Facsimile: (213)239-5199
    6    JENl^R & BLOCK LLP
         Devi M. Rao (admitted pro hac vice)
    1    drao@ienner.com
         1099^ew York Avenue, NW, Suite 900
    8    Washington, D.C. 20001
    9    Telephone: (202) 639-6000
         Facsimile: (202) 639-6066
   10
         Attorneys for All Defendants
   11

   12                       UNITED STATES DISTRICT COURT
   13                     CENTRAL DISTRICT OF CALIFORNIA
   14

   15    KEVIN RISTO, on behalf of himself         Case No. 2:18-cv-07241-CAS-PLA
   16
         and all others similarly situated,
                                                   Class Action
   17                   Plaintiff,
                                                   NOTICE OF JOINT STIPULATION
   18    vs.                                       RE: MOTION TO COMPEL
                                                   DISCOVERY UNDER L.R. 37-2
   19    SCREEN ACTORS GUILD-
  20     AMERICAN FEDERATION OF                    Date: January 15, 2019
         TELEVISION AND RADIO                      Time: 10:00 a.m.
  21
         ARTISTS, a Delaware corporation;          Dept: 780
  22     AMERICAN FEDERATION OF                    Judge: Hon. Paul L. Abrams
         MUSICIANS OF THE UNITED
  23
         STATES AND CANADA, a California
  24     nonprofit corporation; RAYMOND M.          Discovery Cut-Off:      Not Scheduled
         HAIR, JR., an individual, as Trustee of    Pre-Trial Conference:   Not Scheduled
  25
         the AFM and SAG-AFTRA Intellectual         Trial Date:             Not Scheduled
  26     Property Rights Distribution Fund;
         TINO GAGLIARDI, an individual, as
  27
         Trustee of the AFM and SAG-AFTRA
  28


                        NOTICE OF MOTION AND MOTION TO COMPEL DISCOVERY
        2961427
Case 2:18-cv-07241-CAS-PLA Document 43 Filed 12/23/19 Page 2 of 3 Page ID #:537


    1    Intellectual Property Rights
    2    Distribution Fund; DUNCAN
         CRABTREE-IRELAND, an individual,
    3    as Trustee of the AFM and SAG-
    4    AFTRA Intellectual Property Rights
         Distribution Fund; STEFANIE TAUB,
    5    an individual, as Trustee of the AFM
    6    and SAG-AFTRA Intellectual Property
         Rights Distribution Fund; JON JOYCE,
    7    an individual, as Trustee of the AFM
    8    and SAG-AFTRA Intellectual Property
         Rights Distribution Fund; BRUCE
    9    BOUTON, an individual, as Trustee
   10    of the AFM and SAG-AFTRA
         Intellectual Property Rights
   11    Distribution Fund; and DOE
   12    RESPONDING PARTY 1-10,
   13                  Responding Party.
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                       NOTICE OF MOTION AND MOTION TO COMPEL DISCOVERY
        2961427
Case 2:18-cv-07241-CAS-PLA Document 43 Filed 12/23/19 Page 3 of 3 Page ID #:538


    1   TO THE CLERK OF THE COURT, ALL PARTIES, AND THEIR ATTORNEYS
    2   OF RECORD:
    3             PLEASE TAKE NOTICE that on January 15, 2019 at 10:00 a.m., or as soon
    4   thereafter as counsel may be heard, in Courtroom 780 of the Roybal Federal
    5   Building and United States Courthouse, located at 255 E. Temple Street, Los
    6   Angeles, California 90012, 5th Floor, before the Honorable Paul L. Abrams,
    7   Defendants Screen Actors Guild-American Federation of Television and Radio
    8   Artists (“SAG-AFTRA”), American Federation of Musicians of the United States
    9   and Canada (“AFM”), Raymond M. Hair, Jr., Tino Gagliardi, Duncan Crabtree-
   10   Ireland, Stefanie Taub, Jon Joyce, and Bruce Bouton (collectively, “Defendants”)
   11   will, and hereby do, move the Court for an order compelling Plaintiff Kevin Risto
   12   to produce documents responsive to Plaintiffs Requests for Production Nos. 7-10.
   13             This Motion is made pursuant to Federal Rule of Civil Procedure 37 and
   14   Local Rule 37-2. This Motion is based on this Notice of Motion and Motion, the
   15   concurrently filed Joint Stipulation and Declaration of Andrew J. Thomas with
   16   Exhibits A-D, the record in this matter, and any further evidence or argument that
   17   may be received by the Court at or before the hearing on this Motion.
   18             This Motion is made following the conference of counsel pursuant to L.R.
   19   37-1 which took place on November 13, 2019.
   20   DATED: December 23, 2019              JENNER & BLOCK LLP
   21

   22                                         By:                                    —
   23                                               AndfewT^honms
                                                    Andrew (5. Sullivan
   24

   25                                               JENNER & BLOCK LLP
                                                    Devi M. Rao (pro hac vice)
   26

   27                                               Attorneys for All Defendants
   28

                                                     1
                           NOTICE OF MOTION AND MOTION TO COMPEL DISCOVERY
        2961427
